

117 HR 884 IH: National Aviation Preparedness Plan Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 884IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Larsen of Washington (for himself, Mr. Beyer, Ms. Johnson of Texas, Ms. Norton, and Mr. Carson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a national aviation preparedness plan for communicable disease outbreaks, and for other purposes.1.Short titleThis Act may be cited as the National Aviation Preparedness Plan Act of 2021. 2.National aviation preparedness plan(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in coordination with the Secretary of Health and Human Services, the Secretary of Homeland Security, and the heads of such other Federal departments or agencies as the Secretary of Transportation considers appropriate, shall develop a national aviation preparedness plan for communicable disease outbreaks.(b)Contents of planThe plan developed under subsection (a) shall, at a minimum—(1)provide airports and air carriers with an adaptable and scalable framework with which to align the individual plans, including the emergency response plans, of such airports and air carriers and provide guidance as to each individual plan;(2)improve coordination among airports, air carriers, U.S. Customs and Border Protection, the Centers for Disease Control and Prevention, other appropriate Federal entities, and State and local governments and health agencies with respect to developing policies that increase the effectiveness of screening, testing, quarantining, and contact-tracing with respect to air carrier passengers;(3)to the extent practicable, improve coordination among relevant international entities;(4)require that frontline at-risk employees are equipped with appropriate personal protective equipment to reduce the likelihood of exposure to a covered communicable disease;(5)ensure that frontline at-risk employees are appropriately considered for access to necessary and available vaccines and therapeutics to reduce the effect and likelihood of exposure to and transmission of a covered communicable disease; (6)require that aircraft and enclosed facilities owned, operated, or used by an air carrier or airport are cleaned, disinfected, and sanitized, and can have installed and maintained protective infrastructure where appropriate, in accordance with CDC guidelines for preventing and containing the spread of covered communicable diseases;(7)identify and assign Federal agency roles in the development and deployment of emerging and existing technologies and solutions to reduce covered communicable diseases in the aviation ecosystem;(8)clearly delineate the responsibilities of the sponsors and operators of airports, air carriers, and Federal agencies in responding to a covered communicable disease;(9)incorporate the recommendations made by the Comptroller General of the United States to the Secretary of Transportation contained in the report titled Air Travel and Communicable Diseases: Comprehensive Federal Plan Needed for U.S. Aviation System’s Preparedness issued in December 2015 (GAO–16–127); (10)consider the latest peer-reviewed scientific studies that address communicable disease with respect to air transportation; and(11)consider funding constraints.(c)ConsultationWhen developing the plan under subsection (a), the Secretary of Transportation shall consult with aviation industry and labor stakeholders, including representatives of—(1)air carriers, which shall include domestic air carriers consisting of major air carriers, low-cost carriers, regional air carriers and cargo carriers;(2)airport operators, including with respect to large hub, medium hub, small hub, and nonhub commercial service airports;(3)labor organizations that represent airline pilots, flight attendants, air carrier airport customer service representatives, and air carrier maintenance, repair, and overhaul workers;(4)the labor organization certified under section 7111 of title 5, United States Code, as the exclusive bargaining representative of air traffic controllers of the Federal Aviation Administration;(5)the labor organization certified under such section as the exclusive bargaining representative of airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration;(6)trade associations representing air carriers and airports;(7)aircraft manufacturing companies; and(8)such other stakeholders as the Secretary considers appropriate.(d)ReportNot later than 30 days after the plan is developed under subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes such plan.(e)Review of planNot later than 1 year after the date on which a report is submitted under subsection (d), and biannually thereafter, the Secretary shall review the plan included in such report and, after consultation with aviation industry and labor stakeholders, make changes by rule as the Secretary considers appropriate. (f)GAO studyNot later than 18 months after the date of enactment of this Act, the Comptroller General shall conduct and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a study assessing the national aviation preparedness plan developed under subsection (a), including—(1)whether such plan—(A)is responsive to any previous recommendations relating to aviation preparedness with respect to an outbreak of a covered communicable disease or global health emergency made by the Comptroller General; and(B)meets the obligations of the United States under international conventions and treaties; and(2)the extent to which the United States aviation system is prepared to respond to an outbreak of a covered communicable disease.(g)DefinitionsIn this section:(1)Frontline at-risk employeeThe term frontline at-risk employee means—(A)an individual whose job duties require interaction with air carrier passengers on a regular and continuing basis and who is an employee of—(i)an air carrier;(ii)an air carrier contractor;(iii)an airport; or(iv)the Federal Government; or (B)an air traffic controller or systems safety specialist of the Federal Aviation Administration.(2)Covered communicable diseaseThe term covered communicable disease means a communicable disease that has the potential to cause an epidemic or pandemic of infectious disease that would constitute a public health emergency of international concern as declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d). 